DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borger et al. (20190270553).
Regarding claim 1, Borger discloses a closure (Fig. 4) for use with a container (2), the container having an opening between an exterior of the container and an interior of the container (Fig. 1) where a fluent substance may be stored, said closure comprising: A. a body (36) for being located at the opening of the container, said body defining a central axis (Fig. 3) and having a pour spout (39) defining an interior surface (Fig. 3), said interior surface defining at least a portion of a passage (Fig. 3) for communicating with the container interior to permit the flow of a fluent substance through said body, said body including a flexible, crushable seal (12) located laterally outwardly of said pour spout, said body including at least one body lateral projection (38) extending laterally from said body; B. a closing element (15) for being removably attached to said body, said closing element defining i. an outer wall (see annotated Fig. 

    PNG
    media_image1.png
    696
    761
    media_image1.png
    Greyscale

Regarding claim 5, said flexible, crushable seal has a frustoconical shape (Fig. 6).
Regarding claim 6, said closing element includes an outer flange (9) having an annular sealing surface for sealing against said flexible, crushable seal of said body in said closed condition (Figs. 5 and 6).
Regarding claim 7, said body includes a top deck (37) from which said flexible, crushable seal extends, said body including a recessed well (Fig. 3) located between said pour spout and said top deck.
Regarding claim 15, said flexible, crushable seal has an arcuate shape (Fig. 7), extending from a top deck (37) of said body, defining a radially inwardly facing convex surface (see 12 in Fig. 5) and a radially outwardly facing concave surface (see 28 in Fig. 5).
Regarding claim 16, closing element includes an annular projection (V in Fig. 2) for surrounding said flexible, crushable seal when said closing element is in said closed position.
Regarding claim 17, said flexible, crushable seal has an arcuate shape (Fig. 7), extending from a top deck (37) of said body, defining a radially inwardly facing concave surface (see 35 in Fig. 5) and a radially outwardly facing convex surface (between 23 and 22 in Fig. 5).
Regarding claim 18, body includes an annular rim (VI in Fig. 3) surrounding said flexible, crushable seal and extending axially outwardly of a sealing surface (20) of said closing element in said closed position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borger et al. in view of McGeough et al. (20070267383).
Regarding claims 2 and 14, Borger DIFFERS in that it does not disclose said closure further comprises a metallic liner for being sealed between said body and a container and located axially inwardly of said flexible, crushable seal relative to said central axis. Attention, however, is directed to the McGeough reference, which discloses a closure (4) comprising a metallic liner (8) for being sealed between said body and a container (par. 0047-0049) and located axially inwardly of a seal (10) relative to a central axis (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Borger reference in view of the teachings of the McGeough reference by employing a metallic liner for the purpose of improving the seal between the closure and the container.
Regarding claim 3, said body includes at least one liner retention projection (10 of McGeough) extending laterally outwardly therefrom for retaining said metallic liner with said body prior to said metallic liner being sealed between said body and said container.
Regarding claim 12, a portion of said body is formed from a plastic material (par. 0018 of Borger) and said flexible seal is formed from an elastomeric material that is relatively more resilient and flexible than said plastic material (par. 0018 of Borger).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borger et al.
Regarding claim 4, Borger discloses the claimed invention except for said flexible, crushable seal is integrally molded with said body. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the seal and body for the purpose of simplifying the construction of the device. Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borger et al. in view of Moore (5251788).
Regarding claim 8, Borger DIFFERS in that it does not disclose said recessed well includes a drain aperture. Attention, however, is directed to the Moore reference, which discloses a recessed well including a drain aperture (76).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Borger reference in view of the teachings of the Moore reference by employing a drain aperture to prevent the accumulation of liquid in the recessed well.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borger et al.
Regarding claim 11, Borger discloses a container of a fluent substance having a viscosity (3), said dispensing closure, said container, and said substance together defining a package (1). Borger is silent regarding the viscosity being between about 40 mPa-s and about 600 mPa-s. However, the package of Borger would operate equally .
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borger et al. in view of Landen (3809273).
Regarding claim 19, Borger DIFFERS in that it does not disclose said closing element lateral projection includes a circumferentially-extending portion having an open first end and a closed second end including an axially-extending stop portion. Attention, however, is directed to the Landen reference, which discloses a lateral projection (22) including a circumferentially-extending portion (see 22 in Fig. 3) having an open first end (Fig. 3) and a closed second end (Fig. 3) including an axially-extending stop portion (37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Borger reference in view of the teachings of the Landen reference by employing a closing element lateral projection including a circumferentially-extending portion having an open first end and a closed second end including an axially-extending stop portion for the purpose of improving the seal of the closure (col. 1, lines 8-9 of Landen). It also would have been obvious to position the lateral projection on the closing element, since it has been held that a mere In re Einstein, 8 USPQ 166.
Regarding claim 20, said closing element includes at least one ramp (35 of Landen) proximate to said open first end of said circumferentially-extending portion for limiting rotation of said closing element relative to said body in said closed condition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONNELL A LONG/Primary Examiner, Art Unit 3754